DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 10,843,550) in view of Johnston (US 9,731,578).
In regards to claim 1, Wong discloses
A method of controlling a power electronics (PE) -battery water cooling system for a green vehicle (Fig.5), in which the PE-battery water cooling system includes a PE cooling system (outer circuit with motor/EDS 528) in which a first electric water pump (EWP) (504), a PE component (528), a radiator (536), and a first three-way valve (540a, 540c; four-way valves are disclosed, however, it is understood that the desired type of valve may be used) are connected, and a battery cooling system (inner loop with battery 524) in which a second EWP (508), a battery (524), a chiller (520), and a second three-way valve (540b, 540d) are connected, the method comprising:

driving to maximum at least one of the components of the PE cooling system and the battery cooling system still functioning normally (col.15 lines 54-59, col.19 lines 24-30 and col.26 lines 21-28, at least one of the pumps continues to function at its maximum when the other fails).
Wong does not disclose a reservoir, or the claimed components in order.
Johnston teaches a method of controlling a power electronics-battery water cooling system (Fig.5) comprising a PE cooling system (loop for drive train 513) in which a pump (517), a PE component (513), a radiator (521), a reservoir (519), and a valve (563) are connected in order (Fig.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong’s cooling system to include a reservoir as taught by Johnston since a reservoir is known in the art for providing a convenient means for adding coolant to the system (see Johnston, col.7 lines 45-49). It would further have been obvious to provide the components in the claimed order as similarly taught by Johnston depending on the desired configuration and since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 (VI-C).
In regards to claim 2, Wong discloses that the first three-way valve and the second three-way valve are forcibly switched by a control signal of a controller (col.26 lines 47-55) in the direction allowing the coolant to flow between the PE cooling system and the battery cooling system such that the PE cooling system and the battery cooling system are switched from a separate cooling mode (Fig.6) to an integrated cooling mode (Figs.7 and 8) for a cooperative cooling control that enables an exchange of the coolant.
In regards to claim 3, Wong discloses that among the components of the PE cooling system and the battery cooling system, when the first EWP of the PE cooling system fails during driving of the vehicle, the first three-way valve and the second three-way valve are forcibly switched by a control signal of a controller (col.26 lines 47-55) in the direction allowing the coolant to flow between the PE cooling system and the battery cooling system (Figs.7 and 8), and the second EWP of the battery cooling system is driven to maximum by a control signal of the controller (col.15 lines 54-59, col.19 lines 24-30 and col.26 lines 21-28, one of the two pumps may fail and the valves are changed to allow coolant to flow through both circuits in a series configuration).
In regards to claim 4, Wong discloses that with the second EWP driven to maximum, a fan motor of the radiator and the chiller (col.17 lines 25-30) are driven to maximum by a control signal of the controller (col.19 lines 9-13, the system is driven to extract maximum heat, therefore, it is understood that the components are driven to a maximum).
In regards to claim 5, Wong discloses that among the components of the PE cooling system and the battery cooling system, when the second EWP of the battery cooling system fails during driving of the vehicle, the first three-way valve and the second three-way valve are forcibly switched by a control signal of a controller (col.26 lines 47-55) in the direction allowing the 
In regards to claim 6, Wong discloses that with the first EWP driven to maximum, a fan motor of the radiator and the chiller (col.17 lines 25-30) are driven to maximum by a control signal of the controller (col.19 lines 9-13, the system is driven to extract maximum heat, therefore, it is understood that the components are driven to a maximum).
In regards to claim 7, Wong does not specifically disclose that among the components of the PE cooling system and the battery cooling system, when the second EWP of the battery cooling system fails during charging of the battery, the first three-way valve and the second three-way valve are forcibly switched by a control signal of a controller in the direction allowing the coolant to flow between the PE cooling system and the battery cooling system, and the first EWP of the PE cooling system is driven to maximum by a control signal of the controller.
	However, Wong similarly teaches in the Fig.11 configuration that one of the pumps, in this case the first pump (504) may be deactivated during charging of the battery, and the valves are switched to allow coolant to flow between the PE cooling system and the battery cooling system, the second pump being driven to maximum by a control signal of the controller (Fig.11 and col.20 lines 48-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong’s method such that when the second EWP fails 
In regards to claim 8, Wong discloses that with the first EWP driven to maximum, a fan motor of the radiator and the chiller (col.17 lines 25-30) are driven to maximum by a control signal of the controller (col.19 lines 9-13, as with the Fig.7 embodiment, it is understood that the components are driven to a maximum).
In regards to claim 9, Wong does not specifically disclose that among the components of the PE cooling system and the battery cooling system, when the chiller of the battery cooling system fails, the first three-way valve and the second three-way valve are forcibly switched by a control signal of a controller in the direction allowing the coolant to flow between the PE cooling system and the battery cooling system, the first EWP and the second EWP are driven simultaneously by a control signal of the controller, and a fan motor of the radiator is driven to maximum by a control signal of the controller.
	However, Wong shows configurations such as the Fig.8 configuration where the chiller is not in use and the system continues to function in a series mode.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong’s method such that the system switches the valves to a series mode in a case where the chiller fails in order to continue safe operation of the thermal management system.
In regards to claim 10, Wong does not specifically disclose that among the components of the PE cooling system and the battery cooling system, when a fan motor of the radiator of the PE 
	However, Wong discloses multiple configurations (such as Fig.8) in which the radiator is not use and the system continues to function in a series mode.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong’s method such that the system switches the valves to a series mode and continues to utilize both pumps in a case where the fan motor of the radiator fails in order to continue safe operation of the thermal management system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763